Citation Nr: 0810891	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  01-04 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for service-connected right knee instability; to a 
disability rating higher than 10 percent for the periods from 
November 1, 1988, to September 29, 1989, and from November 1, 
1989, to May 3, 1995; and to a disability rating higher than 
20 percent, from May 4, 1995.  

2.  Entitlement to an initial, compensable disability rating 
for service-connected right knee degenerative joint disease, 
and to a disability rating higher than 10 percent, from May 
4, 1995.  

3.  Entitlement to an initial disability rating higher than 
20 percent for service-connected left knee disability.  

4.  Entitlement to an effective date earlier than May 9, 2001 
for the grant of service connection for a left knee 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision (issued in March 
2001) of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
disability rating for service-connected right knee 
instability.  This appeal also comes from a September 2002 
rating decision wherein the RO granted service connection for 
a left knee disability, as secondary to the service-connected 
right knee disability, and assigned an effective date of May 
9, 2001.  

In February 2006, the veteran testified before a Veterans Law 
Judge who is no longer employed at the Board.  Following the 
hearing, in June 2006, the Board remanded the veteran's 
appeal in order for additional evidentiary development to be 
conducted, including scheduling the veteran for a VA 
examination.  All requested development was conducted and the 
appeal was re-certified to the Board.  In November 2007, the 
Board sent the veteran a letter advising him that the law 
requires that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  The RO 
requested that the veteran indicate whether he wished to have 
another hearing and, in January 2008, the veteran responded 
that he does not want another hearing.  

In February 2008, after the RO issued its August 2007 
Supplemental Statement of the Case (SSOC) and certified the 
veteran's appeal to the Board, the veteran submitted evidence 
to the Board in support of his claim.  The Board notes that 
38 C.F.R. § 20.1304(c) (2007) ordinarily requires that all 
new evidence be referred to the agency of original 
jurisdiction for review unless waived by the appellant or his 
representative.  However, after careful review of the 
evidence, the Board finds that a remand is not necessary as 
the evidence submitted by the veteran is duplicative of 
evidence already included in the record and previously 
considered by the RO.  Therefore, the veteran's appeal is 
properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The competent and probative evidence of record, dated 
prior to May 4, 1995, establishes that the veteran's service-
connected right knee disability is characterized by no more 
than slight instability, with extension to zero degrees, 
flexion to 130 degrees, and painful motion.  

2.  The competent and probative evidence of record, dated 
from May 4, 1995, establishes that the veteran's service-
connected right knee disability is characterized by no more 
than moderate instability, with extension to zero degrees, 
flexion to 45 degrees, and complaints of pain.  

3.  The competent and probative evidence of record 
establishes that the veteran's service-connected left knee 
disability is characterized by degenerative arthritis with 
flexion limited to 45 degrees and objective evidence of 
painful motion.  

4.  The veteran did not file a claim for entitlement to 
service connection for a left knee disability until May 9, 
2001.  


CONCLUSIONS OF LAW

1.  Prior to May 4, 1995, the schedular criteria for a 
disability rating higher than 10 percent for service-
connected right knee instability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

2.  As of May 4, 1995, the schedular criteria for a 
disability rating higher than 20 percent for service-
connected right knee instability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).

3.  Prior to May 4, 1995, right knee instability was 10 
percent disabling, and the schedular criteria for an initial 
10 percent rating for service-connected right knee 
degenerative joint disease are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010 (2007).

4.  The schedular criteria for a disability rating higher 
than 10 percent for service-connected right knee degenerative 
joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).

5.  The schedular criteria for a disability rating higher 
than 20 percent for service-connected left knee disability 
are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5258 
(2007).  

6.  The criteria for an effective date prior to May 9, 2001, 
for service connection for a left knee disability have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In July 2006, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2006 letter informed the veteran that VA 
would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disabilities have 
gotten worse, or to provide a properly executed release so 
that VA could request the records for him.  He was also 
informed that it was his responsibility to submit evidence 
showing that he was entitled to service connection for a left 
knee disorder prior to the effective date currently assigned.  
The veteran was specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).  Finally, the Board notes the July 
2007 letter informed the veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  

The Board notes the notice letter was not sent to the veteran 
before the initial AOJ decision in this case.  The Board also 
notes the VCAA duty to notify has not been satisfied with 
respect to the additional requirements for an increased-
compensation claim as recently delineated by the Court in 
Vazquez-Flores, supra.  The Board finds, however, that the 
notice and timing errors did not affect the essential 
fairness of the adjudication because the July 2007 letter, 
together with the substantial development of the veteran's 
claim before and after providing notice, rendered the notice 
and timing errors non-prejudicial.  In this regard, the Board 
notes that, while the July 2007 letter did not specifically 
conform to the requirements provided in Vazquez-Flores, 
supra, the veteran was advised of his opportunities to submit 
additional evidence and was informed that, at a minimum, he 
needed to submit evidence showing his service-connected 
disabilities had increased in severity.  

Subsequently, an August 2007 SSOC notified the veteran of the 
evidence that had been received in support of his claim and 
provided him with yet an additional 60 days to submit more 
evidence.  The SSOC also discussed the evidence included in 
the record, provided him with the criteria necessary for 
entitlement to a higher disability rating for his service-
connected knee disabilities, and provided the reasons why his 
claims were being denied.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the final Agency and final Board decision did 
not affect the essential fairness of the adjudication and 
rendered the notice and timing error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from May 1995 to July 
2006.  The record also contains private medical records dated 
from June 1988 to May 2003.  The veteran was also afforded VA 
examinations in May 1995, October 2000, March 2002, August 
2004, and February 2007.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




II.  Facts and Analysis

A.  Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities. 38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Right knee disability

In June 2000, the Board determined that entitlement to 
service connection was warranted for residuals of a right 
knee injury.  In a rating decision dated July 2000, the RO 
implemented the Board's decision by assigning a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective from 
November 9, 1986.  

In September 2000, the veteran requested an increased rating 
for his service-connected right knee disability and was 
subsequently afforded a VA examination.  In a February 2001 
rating decision, the RO increased the veteran's initial 
disability rating to 10 percent, effective from November 9, 
1986.  

In that rating decision, the RO also granted a temporary 
total rating of 100 percent from September 26,1988, pursuant 
to 38 C.F.R. § 4.30, based upon evidence showing the veteran 
underwent surgery on his service-connected right knee 
disability and required at least one month of convalescence.  
A 10 percent rating was again assigned from November 1, 1988.  
An additional temporary total rating of 100 percent was 
assigned from September 29, 1989, pursuant to 38 C.F.R. 
§ 4.30, based upon evidence showing the veteran underwent a 
second surgery on his service-connected right knee disability 
that also required at least one month of convalescence.  A 10 
percent rating was again assigned from November 1, 1989.  The 
RO increased the veteran's disability rating to 20 percent, 
effective October 23, 2000.  

In March 2001, the veteran filed an appeal as to the initial 
rating assigned to his service-connected right knee 
instability.  In an April 2001 rating decision (issued in May 
2001), the RO determined that his service-connected right 
knee instability warranted a 20 percent rating, effective 
from May 4, 1995.  The RO also separately granted service 
connection for degenerative joint disease (arthritis) of the 
right knee and assigned a noncompensable (zero percent) 
rating under DC 5010, effective July 1, 1988.  Effective May 
4, 1995, the veteran's disability rating for service-
connected right knee arthritis was increased to 10 percent.  

In September 2002, the RO granted a temporary total rating of 
100 percent, effective February 28, 1996, pursuant to 
38 C.F.R. § 4.30, based upon evidence that the veteran 
required an additional surgery on his service-connected right 
knee disability that required at least one month of 
convalescence.  A 20 percent rating was again assigned, from 
April 1, 1996.  

The veteran asserts that his service-connected right knee 
instability and arthritis warrant higher disability ratings 
and has contested the initial disability ratings assigned.  
Although the RO partially increased the veteran's disability 
ratings, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.

As noted, the veteran is currently rated separately for his 
service-connected right knee instability under DC 5257 and 
right knee arthritis under DC 5010.  The Board will proceed 
to evaluate the veteran's claim to determine whether his 
service-connected right knee disability warrants a higher 
disability rating under DC 5257, DC 5010, and any other 
potentially applicable diagnostic codes.  

The veteran's service-connected right knee instability is 
rated 10 percent disabling, from November 9, 1986, and 20 
percent disabling, from May 4, 1995.  Under DC 5257, 
recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 30 percent rating if severe.  The Board observes that 
the words "slight," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim under DC 5257 for the time 
period dated prior to May 4, 1995, the Board notes the 
evidence shows the veteran reported experiencing occasional 
giving way in his right knee.  See private medical records 
from Dr. R.D.S. dated from June 1988 to October 1990.  In 
June 1988, objective examination revealed stable collateral 
and cruciate ligaments with a negative McMurrays sign, but, 
in July 1988, the veteran had 1+ lateral and medial 
collateral ligament laxity.  Subsequent medical evidence 
shows, however, that the veteran had no medial or lateral 
ligament instability.  See October 1988 private medical 
record; see also May 1995 VA outpatient treatment record.  

Based on the foregoing, the Board finds that a higher 
disability rating is not warranted for the veteran's right 
knee instability at any time prior to May 4, 1995.  In making 
this determination, the Board finds the evidence does not 
show the veteran suffered from moderate or severe instability 
of the knee, as he only described his instability as 
occasional and there was only one instance where objective 
evidence of instability was demonstrated.  In addition, the 
Board finds probative that there was no subsequent 
instability appreciated on objective examination.  As a 
result, the Board finds that, prior to May 4, 1995, the 
veteran's right disability had no more than slight 
instability, and thus, warrants no more than a 10 percent 
rating under DC 5257 for that time period.  

The evidence dated from May 4, 1995 shows the veteran 
continued to complain of instability in his right knee.  See 
VA examination reports dated in October 2000, March 2002, and 
February 2007.  However, the objective evidence of record 
variously shows instability and weakness confirming his 
complaints.  At the October 2000 VA examination, there was 
evidence of instability and weakness, but, at the subsequent 
VA examinations, there was no objective evidence of 
instability.  See also VA outpatient treatment records dated 
December 2000 and March 2001.  The Board notes that a May 
2003 private medical record reveals there was a positive 
McMurray's test, which denotes a meniscus injury; however, 
the Lachman's test was negative, which denotes stable or 
normal cruciate ligaments.  In addition, the examiner who 
conducted the February 2007 VA examination noted that the 
veteran did not have any episodes of dislocation or recurrent 
subluxation in his right knee, despite his subjective 
complaints of instability and giving way.  

Therefore, the Board finds that, while there is evidence of 
instability, the preponderance of the evidence is against a 
finding that the veteran has any more than moderate 
instability in his right knee.  The evidence does not show 
that his instability more nearly approximates severe 
instability contemplated by the 30 percent rating under DC 
5257 as there is no reliable evidence of more than moderate 
instability in the record.  As such, the Board finds that, 
from May 4, 1995, no more than a 20 percent rating is 
warranted under DC 5257.  

As noted, the RO also granted a separate rating for the 
veteran's right knee arthritis pursuant to VAOPGCPREC 23-97, 
62 Fed. Reg. 63, 604 (1997), wherein the VA General Counsel 
held that a claimant who has arthritis and instability of a 
knee may be rated separately under DCs 5003 and 5257.  In 
this context, the Board notes a July 1988 X-ray of the 
veteran's right knee revealed early osteoarthritis.  

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis.  Under DC 5003, degenerative arthritis 
substantiated by x-rays will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

The criteria for rating limitation of motion of the knee are 
provided in DCs 5260 and 5261.  Under DC 5260, a 
noncompensable rating is warranted for flexion limited to 60 
degrees, a 10 percent rating is warranted for flexion limited 
to 45 degrees, a 20 percent rating is warranted for flexion 
limited to 30 degrees, and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  Under DC 5261, a 
noncompensable rating is warranted for extension limited to 
five degrees, a 10 percent rating is warranted for extension 
limited to 10 degrees, a 20 percent rating is warranted for 
extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal 
flexion of the knee is 140 degrees and normal extension of 
the knee is zero degrees.  

In evaluating the veteran's claim under DC 5010/5003, the 
Board initially notes that, in order to grant an initial, 
compensable rating for service-connected right knee 
arthritis, from July 1, 1988, there must be evidence showing 
the veteran demonstrated limitation of motion which warrants 
a zero percent rating under DCs 5260 or 5261, or evidence 
showing limitation of motion objectively confirmed by 
findings such as swelling, muscle spasm, or painful motion.  
See 38 C.F.R. § 4.59.  

The RO has assigned a staged rating for the veteran's 
limitation of motion in his right knee.  A noncompensable 
(zero percent) disability rating was assigned effective July 
1, 1988, and a 10 percent rating was assigned effective May 
4, 1995.  The Board does not agree.  Clearly, a 10 percent 
rating may be assigned for periarticular pathology productive 
of painful motion.  In June 1988, the veteran was seen for 
complaints of right knee pain that was aggravated by walking.  
Based upon the physical findings, which included an effusion, 
full extension, and good flexion, the Board concludes that a 
10 percent rating is warranted, effective July 1, 1988.  See 
38 C.F.R. § 4.59.  

In order to grant a disability rating higher than 10 percent 
for service-connected right knee arthritis, from May 4, 1995, 
there must be evidence showing the veteran has demonstrated 
limitation of motion which warrants a higher disability 
rating under DCs 5260 or 5261.  The preponderance of the 
evidence shows the veteran has never demonstrated extension 
which would warrant a higher, or even compensable, disability 
rating under DC 5261.  The veteran has consistently 
demonstrated normal extension to zero degrees in his right 
knee and, at the February 2007 VA examination, was able to 
hyperextend his right knee to negative 5 degrees.  

The February 2007 VA examination report also shows the 
veteran was only able to demonstrate flexion to 45 degrees, 
which warrants a 10 percent rating under DC 5260.  The other 
evidence of record also shows the veteran has consistently 
demonstrated limited flexion in his right knee, but he has 
never demonstrated the functional equivalent of flexion 
limited to 30 degrees to warrant a 20 percent disability 
rating under DC 5260.  See e.g., private medical records from 
Dr. J.L.V. dated July and October 1988, February 1996; VA 
outpatient treatment records dated May and August 2001; VA 
examination reports dated October 2000, March 2002, and 
August 2004.  In making this determination, the Board has 
considered the veteran's painful motion; however, even 
considering his complaints of pain, his limitation of motion 
does not more nearly approximate the level of disability 
contemplated by the 20 percent rating under DC 5260.  
Therefore, DCs 5260 and 5261 do not assist the veteran in 
obtaining a higher disability rating.  In addition, the Board 
notes the veteran's service-connected disability only 
involves one joint.  Therefore, a higher disability rating is 
not warranted under DC 5003.  

The Board has considered the veteran's right knee disability 
under all other appropriate diagnostic codes.  However, the 
veteran has never been diagnosed with or shown to have 
ankylosis of the knee, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5256, 5262, and 5263 (2007) are not for 
application.  

The Board has also considered DC 5258, which provides that a 
20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  In evaluating the veteran's claim, 
the Board notes there is evidence showing the veteran has 
complained of popping, locking, and pain in his right knee 
and had objective evidence of a recurrent effusion in his 
right knee.  See private medical records dated June 1988 and 
September 1989.  In addition, a July 1988 MRI revealed the 
veteran had tears in his medial and lateral menisci.  
However, the 10 percent rating currently assigned for the 
veteran's painful motion, as well as the staged 10 and 20 
percent ratings assigned for his instability, contemplate the 
symptoms he experiences associated with his dislocated 
semilunar cartilage, effusion, and complaints of locking and 
pain.  Therefore, a separate 20 percent rating under DC 5258 
is not warranted as such would amount to pyramiding.  See 
38 C.F.R. § 4.14.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scars on his 
right knee.  The evidence shows the veteran has three, 
nondisfiguring scars on the medial, lateral, and anterior 
aspects of his right knee, which each measure 2 by 2 cm.  The 
preponderance of the evidence reflects the scars are non-
tender with no evidence of adherence, and the veteran has not 
complained of symptomatology associated with the scars.  
Because there is no symptomatology or complaints regarding 
the scars, the preponderance of the evidence is against a 
finding that a separate compensable evaluation is warranted.  
See 38 C.F.R. § 4.118, DC 7803 to 7805 (2002 & 2007); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (2007).  

The Board has also considered the veteran's right knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2007) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), to 
determine whether he has any additional limitation of motion 
due to pain, swelling, weakness, or excess fatigability.  The 
preponderance of the evidence shows that the veteran's range 
of motion is additionally limited by pain, fatigue, lack of 
endurance, weakness and incoordination.  See VA examination 
reports dated October 2000, March 2002, and February 2007.  
The evidence also shows, however, that the major functional 
impairment is pain.  As noted above, even in considering the 
veteran's pain, his functional limitation does not warrant a 
higher disability rating under any of the applicable 
diagnostic codes.  The Board also notes that the veteran's 
weakness and incoordination are contemplated in the 
disability ratings currently assigned under DCs 5257 and 
5010.  Therefore, the veteran is not eligible for an 
increased rating under the criteria associated with DeLuca, 
supra.  

Finally, the Board has considered whether the veteran was 
entitled to any additional "staged" ratings for his 
service-connected disability, as the Court indicated can be 
done in this type of case.  See Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  However, the Board 
notes the veteran is currently receiving a staged rating for 
his service-connected right knee disability, and there is no 
evidence of record which suggests that, at any time since the 
filing of the veteran's claim in September 2000, that his 
disability has been more disabling than as currently rated 
under this decision.  The increased symptomatology the 
veteran has experienced in his right knee is adequately 
reflected by the staged ratings currently assigned.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  With 
regard to the veteran's service-connected right knee 
instability, the preponderance of the evidence is against a 
disability rating higher than 10 percent, at any point prior 
to May 4, 1995, and higher than 20 percent, as of May 4, 
1995.  The preponderance of the evidence supports an initial 
10 percent rating for service-connected degenerative joint 
disease of the right knee, based on periarticular pathology 
productive of painful motion, but the preponderance of the 
evidence is against a rating higher than 10 percent based 
upon limitation of motion.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

2.  Left knee disability  

Service connection for a left knee disability was established 
in September 2002, and the RO assigned a 10 percent 
disability rating under DC 5259, effective from May 9, 2001.  
The veteran appealed the RO's determination and was 
subsequently afforded a VA examination.  In October 2004, the 
RO increased the veteran's disability rating to 20 percent, 
under DC 5258, effective May 9, 2001.  The veteran was 
advised of the grant of the increased rating by a letter in 
November 2006, but he did not withdraw his appeal.  
Therefore, the appeal continues.  See AB v. Brown, supra.  

As noted, the veteran is currently rated 20 percent disabling 
under DC 5258, which is the highest rating available under 
that code for dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  As a 
result, the Board will evaluate the veteran's service-
connected left knee disability under all other potentially 
applicable diagnostic codes to determine whether a higher 
disability rating is warranted.  

The veteran has never been shown to have ankylosis of the 
left knee.  Therefore, DC 5256 is not for application in this 
case.  

In evaluating the veteran's claim under DC 5257, for 
recurrent subluxation or lateral instability, the Board notes 
the evidence shows the veteran complained of recurrent 
subluxation at the March 2002 VA examination.  However, there 
was no objective evidence of instability found at that 
examination and Drawer's sign was negative.  Similarly, the 
other evidence of record contains no evidence of instability 
in the veteran's left knee and his knee has been described as 
stable with no laxity.  See August 2004 VA examination; see 
also VA outpatient treatment records dated December 2003, 
February 2004; private medical records dated November 1996 to 
February 1997.  The Board notes the veteran reported 
experiencing instability and giving way at the February 2007 
VA examination; however, the examiner noted he did not have 
any episodes of dislocation or subluxation.  Therefore, the 
Board finds the preponderance of the evidence is against a 
finding that the veteran experiences recurrent subluxation or 
lateral instability in his left knee which would warrant a 
disability rating under DC 5257.  As such, DC 5257 does not 
assist the veteran in obtaining a higher disability rating.  

The Board notes DC 5259 is not for application in this case 
because the highest rating available under that code is 10 
percent, and, although the evidence shows the veteran's 
lateral meniscus was removed, assigning a separate 10 percent 
rating under DC 5259 would be pyramiding, given his current 
20 percent rating under DC 5258.  See 38 C.F.R. § 4.14.  

In evaluating the veteran's claim under DC 5260, for 
limitation of flexion, the Board notes the evidence shows, 
that in December 2003, the veteran was only able to 
demonstrate flexion to 45 degrees and complained of severe 
pain.  See December 2003 VA outpatient treatment record.  
Similarly, at the February 2007 VA examination, the veteran 
demonstrated flexion to 50 degrees, with complaints of pain.  
At best, such evidence would warrant no more than a 10 
percent rating based upon functional impairment.  See Deluca, 
supra; 38 C.F.R. §§ 4.59, 4.71a, DCs 5260 and 5261.  However, 
the veteran already has a 20 percent evaluation under DC 
5258.  Clearly, the concepts of locking and pain in DC 5258 
overlap the symptoms of pain and limitation of motion.  As 
such, a separate evaluation for limitation of motion is not 
warranted as such would be pyramiding.  See 38 C.F.R. § 4.14.  

The preponderance of the evidence also shows that the veteran 
has consistently demonstrated normal extension to zero 
degrees.  Therefore, a separate disability rating is not 
warranted under DC 5261, for limitation of extension.  

In evaluating the veteran's claim under DC 5262, the Board 
notes there is no evidence showing the veteran's left knee 
disability is manifested by nonunion or malunion of the tibia 
and fibula.  The record does contain a December 2003 MRI 
which shows the veteran has degenerative joint disease of the 
tibiofemoral and patellofemoral joints.  However, the Board 
finds that any functional impairment associated with the 
arthritis located in the tibiofemoral and patellofemoral 
joints is contemplated by the 20 percent rating currently 
assigned, as it contemplates locking, pain, and effusion into 
the joint.  See 38 C.F.R. § 4.71a, DC 5258.  The Board does 
note that the veteran has a medical history of a possible 
chip fracture to the lateral tibia plateau in his left knee.  
See November 1996 and January 1997.  However, this does not 
suggest a compensable degree of nonunion or malunion of the 
tibia or fibula.  Therefore, the Board finds DC 5262 is not 
for application in this case as the preponderance of the 
evidence is against assigning a disability rating under that 
code.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scars on his 
left knee.  However, there is no evidence of symptomatology 
or complaints regarding the scars.  Therefore, the 
preponderance of the evidence is against a finding that a 
separate compensable evaluation is warranted.  See 38 C.F.R. 
§ 4.118, DC 7803 to 7805 (2002 & 2007); see also Esteban, 
supra.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for service 
connection, in May 2001, has his left knee disability been 
more disabling than as currently rated under this decision.  
The veteran's functional impairment and the objective 
findings have been relatively consistent throughout the 
appeal period.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of the evidence is against the veteran's claim 
for a disability rating higher than 20 percent for service-
connected left knee disability.  As the preponderance of the 
evidence is against the veterans' claim, there is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.

B.  Earlier Effective Date Claim

The veteran contends that the effective date for the grant of 
service connection for his left knee disability should be 
July 1988, the date the evidence shows he was diagnosed with 
early osteoarthritis of the left knee.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty the effective date will be the 
day following separation.  Id.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this case, the veteran separated from military service in 
November 1986.  His original claim of entitlement to service 
connection for a left knee disability, as secondary to his 
service-connected right knee disability, was received on 
May 9, 2001.  Service connection for a left knee disability 
was established in a September 2002 rating decision, and the 
RO assigned an effective date of May 9, 2001.  

The Board has carefully reviewed the veteran's correspondence 
with the RO and finds the record is devoid of any 
communication from the veteran between the time of his 
November 1986 separation from military service and May 9, 
2001, indicating an intent or desire to file a claim of 
entitlement to service connection for a left knee disability, 
as secondary to a right knee disability or otherwise related 
to his military service.  

In this regard, the Board notes the veteran filed a claim for 
entitlement to service connection for a right knee disability 
when he was separated from service in November 1986.  See 
November 1986 VA Form 21- 526e, Veteran's Application for 
Compensation or Pension at Separation from Service.  The 
record reveals the veteran's claim was not adjudicated at 
that time, at no fault of the veteran.  However, in 
evaluating the present claim, the Board finds probative that, 
when the veteran sought to have his right knee claim 
adjudicated in March 1995, he did not mention or refer to 
problems with his left knee, as due to his right knee 
disability or his military service.  

In addition, the Board notes that, after the veteran was 
notified that entitlement to service connection for a right 
knee disability had been established in July 2000, he did not 
submit a formal or informal communication requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to benefits until May 9, 2001.  In this regard, 
the Board finds probative that the veteran filed a claim for 
an increased rating for his service-connected right knee 
disability in September 2000, but he did not mention or refer 
to his left knee problems until his written statement 
received by the RO on May 9, 2001.  See Ross v. Peake, No. 
05-2286 (U.S. Vet. App. Jan. 2, 2008)

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to . . . be paid under the 
laws administered by the Secretary.") (Emphasis added).  
Therefore, since the veteran's service connection claim was 
received more than one year after his separation from 
military service, the proper effective date for the grant of 
service connection for a left knee disability is May 9, 2001, 
the date of receipt of the claim.  38 C.F.R. § 3.400.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the grant of an effective date earlier than May 9, 
2001, for the grant of service connection for a left knee 
disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  




ORDER


Entitlement to an initial disability rating higher than 10 
percent for service-connected right knee instability is 
denied.  

Entitlement to a disability rating higher than 10 percent for 
service-connected right knee instability for the periods from 
November 1, 1988, to September 29, 1989, and from November 1, 
1989, to May 3, 1995, is denied.  

Entitlement to a disability rating higher than 20 percent for 
service-connected right knee instability, from May 4, 1995, 
is denied.  

An initial 10 percent rating for service-connected right knee 
degenerative joint disease is granted, effective July 1, 
1988, based upon periarticular pathology productive of 
painful motion, subject to the laws and regulations governing 
the payment of monetary awards.  

Entitlement to a disability rating higher than 20 percent for 
service-connected right knee degenerative joint disease, from 
May 4, 1994, is denied.  

Entitlement to an initial disability rating higher than 20 
percent for service-connected left knee disability is denied.  

Entitlement to an effective date earlier than May 9, 2001, 
for the grant of service connection for a left knee 
disability, is denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


